Exhibit 10.1 EMPLOYMENT AGREEMENT This Employment Agreement (the "Agreement") is entered into as of the 25th day of February, 2010 between David Saltrellli ("Employee") and Calibert Explorations, Ltd., a Nevada Corporation, it’s affiliates, predecessors and subsidiaries (the "Company”). WHEREAS, Employee and the Company desire to enter into this Agreement setting forth the terms and conditions for the employment relationship of Employee with the Company during the Employment Term (as defined below). NOW, THEREFORE, in consideration of the mutual promises contained herein, the parties to this Agreement hereby agree as follows: 1. Services 1.1Employment. During the Employment Term (as defined below), the Company hires Employee to perform such services as the Company may from time to time reasonably request consistent with Employee's position with the Company (as set forth in Section 1.1 and 1.5 hereof) and Employee's stature and experience in the industry (the "Services"). The Services and authority of Employee shall include, but not necessarily be limited to, management and supervision of all aspects of developing and implementing technology initiatives within the Company. 1.2Location.
